Citation Nr: 0329863	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  99-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left acetabulum.  

2.  Entitlement to a rating in excess of 10 percent for low 
back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had over 20 years active duty service ending with 
his retirement in June 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 1998, 
a statement of the case was issued in December 1998, and a 
substantive appeal was received in March 1999.  The veteran 
was scheduled to testify at a Board videoconference in 
September 2003 but failed to report.    

On correspondence which was received at the RO in May 1999, 
the veteran claimed entitlement to service connection for an 
equilibrium disorder, sciatic nerve damage, residuals of 
asbestosis exposure and residuals of a right thoracotomy with 
excision of lung mass.  The issues are not inextricably 
intertwined with the current appeal and are, therefore, 
referred to the RO for appropriate action.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  VCAA requires certain notice and 
assistance to a claimant.  In the present case, it does not 
appear that the veteran has been afforded proper VCAA notice, 
and the United States Court of Appeals for Veterans Claims 
(Court) has made it clear that failure to adequately show 
compliance with VCAA notice requirements and that BVA failure 
to enforce compliance with that notice requirements is 
remandable error.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002); 
Huston v. Principi, 17 Vet.App. 195, 202 (2003).  

Additionally, with regard to the veteran's service-connected 
low back disability, the Board notes that the diagnostic 
criteria for rating disabiities of the spine were recently 
revised, effective September 26, 2003.  68 Fed. Reg. 51454-
51458 (August 27, 2003).  The Court has held that where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
recently overruled Karnas in part.  Kuzma v. Principi, No. 
03-7032 (Fed. Cir. Aug. 25, 2003).  However, although not 
entirely clear, the Board believes that the general rule of 
Karnas remains applicable to increased rating claims that are 
still undergoing VA review.  It is stressed, however, that 
the effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
Therefore, consideration under the revised schedular criteria 
should not be undertaken and applied to any time period 
before such new revised criteria became effective.  

In an appellant's brief dated in October 2003, the veteran's 
representative has requested current VA examinations for the 
disabilities on appeal as the last examinations were 
conducted in June 1999.  While a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  In the October 2003 brief, the 
representative appears to have alleged that the disorders in 
question have become worse.  In view of the need to return 
the case to the RO for the reasons set forth above, the Board 
believes it appropriate to have the veteran examined to 
ensure a proper record for eventual appellate review. 



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
send the veteran an appropriate letter to 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The RO should 
ensure that the veteran has been properly 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  The veteran should also be 
advised of the time period for submitting 
new evidence to ensure compliance with 
Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).

2.  The RO should schedule the veteran for 
audiological and orthopedic examinations to 
determine the current severity of the 
bilateral hearing loss, lower back strain, 
and residuals of the left acetabulum 
fracture.  All indicated testing should be 
conducted.  The claims folder must be made 
available to the examiners for review in 
conjunction with the examination.  The 
examiners should record pertinent medical 
complaints, symptoms, and clinical findings 
to allow for evaluation under VA's rating 
criteria.  

With regard to the service connected low back 
strain and residuals of the left acetabulum 
fracture, the examiners should determine 
active and passive ranges of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service 
connected low back strain and residuals of 
the left acetabulum fracture in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues on appeal.  
With regard to the low back issue, the RO 
should consider both the old and new 
rating criteria for disorders of the 
spine as appropriate under applicable 
laws and regulations.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



